Citation Nr: 0003719	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-18 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Restoration of entitlement to U. S. Department of Veterans 
Affairs home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1945 to January 
1947.  This appeal arises from a June 1993 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied the veteran's request for restoration of his 
entitlement to U. S. Department of Veterans Affairs (VA) home 
loan guaranty benefits.  He appealed this determination.

The Board of Veterans' Appeals (Board) issued a decision on 
this matter in May 1997 that denied the veteran's claim.  
This decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court) which remanded the claim back to the 
Board in June 1999.


REMAND

In the current case, the veteran was granted a VA home loan 
guaranty in March 1989.  The subject property was allegedly 
inspected and found to need repairs prior to the purchase.  
These repairs included the repair of a damaged roof.  Once 
the veteran occupied this property, it was discovered that in 
fact the roof had not been repaired as attested to by the 
previous owners.  This leaking roof caused significant water 
damage to the home and, allegedly, made it uninhabitable by 
the veteran and his family forcing them to leave the 
premises.  The veteran defaulted on his mortgage in October 
1991 and, after the foreclosure sale of the property in June 
1992, owed the VA $35,958.21.  The veteran was released from 
his liability on this debt by the VA effective in June 1992.

The veteran apparently requested reinstatement of his home 
loan entitlement in June 1993.  This was denied by the RO in 
a letter sent to the veteran later in the same month.  The 
veteran appealed this determination to the Board.  It was 
argued by the veteran that the VA was at fault in making his 
previous home uninhabitable because it had affirmed to him 
that the needed repairs to the property had been completed 
prior to the purchase of the property.  The Board denied the 
veteran's claim for restoration of his home loan guaranty in 
May 1997 on the basis of the language of 38 U.S.C.A. 
§ 3702(b)(1)(B) (West 1991 & Supp. 1999).  It was determined 
by the Board that this statute only allowed for the 
restoration of a home loan guaranty resulting in a loss to 
the VA, if the veteran had repaid in full such loss or the 
loss was the result of fire or other natural hazard.  The 
Board found that in the veteran's case he had been adequately 
notified by the VA prior to the purchase that he was 
ultimately responsible for any repairs needed to the property 
and that the water damage from a leaking roof was not 
considered a natural hazard.  Thus, his claim for restoration 
was denied.

In a memorandum decision of June 1999, the Court noted that 
on appeal the VA General Counsel had provided an informal 
memorandum discussing the VA's obligations under 38 U.S.C.A. 
§ 3702.  The Court cited to the discussion in this memorandum 
of 38 U.S.C.A. § 3702's legislative history.  This history 
implied that VA was authorized under 38 U.S.C.A. § 3702 to 
grant restoration of a home loan guaranty even without 
repayment of the loss if the loss was due to an "unexpected 
catastrophic event, such as flood, earthquake, or 
environmental hazard."  The Court also cited to the VA's 
Adjudication Procedure Manual, M26-1, para. 2.12 (Sept. 16, 
1996), which stated that the VA was authorized to waive the 
requirements for restoration of a home loan guaranty if the 
veteran was the victim of disastrous circumstances caused by 
conditions beyond his or her control.  The manual defined 
"disastrous" as usually pertaining to acts of nature.  
Based on the VA General Counsel's opinion and the provisions 
of M26-1, the Court concluded that a veteran could be 
entitled to waiver of the requirements for a restoration of a 
home loan guaranty in circumstances other than a natural 
disaster.  The case was remanded to the Board for the 
provision of reasons and bases for its decision in light of 
the Court's findings.

A review of the claims file and loan guaranty folder 
indicates that there are now materials contained therein that 
could directly affect a decision in this matter, which 
materials were not previously reviewed by either the Board or 
the RO.  Specifically, the VA General Counsel's informal 
memorandum submitted directly to the Court.  As the findings 
in this document could have a significant influence on any 
subsequent Board decision, it is determined by the 
undersigned that this case must be remanded to the RO for 
consideration by the agency of original jurisdiction.  This 
action is required under the provisions of 38 C.F.R. 
§ 20.1304 (1999) to insure the protection of the appellant's 
rights to due process.

Under the circumstances, this case is Remanded to the RO for 
the following action:

The RO should review the entire claims 
file, to include the veteran's VA loan 
guaranty file, and determine, based on 
all applicable laws and regulations, if 
his entitlement to a VA home loan 
guaranty should be restored.  In this 
regard, the RO's attention is 
specifically referred to the informal 
memorandum prepared by the VA General 
Counsel Office and submitted directly to 
the Court, as well as VA's Adjudication 
Procedure Manual M26-1, para. 2.12 (Sept. 
16, 1996).  If this determination remains 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  They 
should be given the appropriate time to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of the REMAND is to conform with the 
veteran's rights to due process.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


